KAROHL, Judge,
dissenting.
Husband’s motion to quash an execution must be sustained because the award of “Community Federal Checking Account No. 5102-7375 [having a value of] $10,-544.50” “did not constitute a money judgment against husband for that amount.” Gray v. Gray, 649 S.W.2d 908, 911 (Mo. App.1983). The decree of dissolution included a money judgment for $48,160.42. The money judgment is not involved in the present dispute except to confirm the assigned value of the Community Federal account is not a money judgment.
It is wife’s request for execution, not husband’s motion to quash, which attempts to alter the decree. The underlying fault lies with wife, not husband. She testified the account had the assigned value. He told the dissolution court the money was not in the account. The problem is traceable to the failure of wife to support her oral testimony of value of the account by offering more substantial documentary proof. If the property valuation of $10,-544.50 is somehow convertible to a money judgment to support an execution then nothing would prevent parties who receive awards of bank accounts from ignoring the accounts and executing on any other property of the former spouse. If that is to be the law it is a matter for the legislature not the courts.
The motion court had jurisdiction to quash the execution. As a matter of law it should have.